DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s amendments and remarks filed on 25 May, 2021 in the request for continued examination under 37 CFR 1.114. The amendments have been entered, and accordingly, claims 1-16 remain pending, wherein claims 9-16 are withdrawn from further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JENKINS (US 2018/0143673 A1 –published 24 May, 2018).
As to claim 1, JENKINS discloses a heat transferring module (300; figure 4; par. 44,lines 1-2), comprising:
a first conductor plate (400);
a second conductor plate (400; par. 44, lines 3-7; par. 46,lines 13-17; wherein the second conductor plate is an additional layer of 400 provided through electroplating to the first conductor plate), connected to the first conductor plate to form a cavity (408; par. 44, lines 10-12);
a working fluid (par. 44, lines 10-12), located in the cavity (par. 44, lines 10-12); and
a reinforcing layer (416), formed on an outer surface of at least one of the first conductor plate and the second conductor plate (par. 49, lines 1-12; figure 4; wherein the reinforcing layer would be provided on the second conductor plate if the first conductor plate is further electroplated with an additional layer of 400) and on a side edge of the at least one of the first conductor plate and the second conductor plate (par. 49, lines 1-12; figure 4; wherein the reinforcing layer would be provided on both the side edges, while not directly to the first side edge of the first conductor plate, when the first conductor plate is further electroplated with an additional layer of 400), wherein at least one of the first conductor plate and the second conductor plate has a capillary structure (412; figure 4; par. 47, line 1- par. 48, line 14; wherein the capillary structure would be provided on both the first and second conductor plates, while not directly on the second conductor plate, when the first conductor plate is further electroplated with an additional layer of 400), the capillary structure is located on an inner surface of at least one of the first conductor plate and the second conductor plate (412; figure 4; par. 47, line 1- par. 48, line 14; wherein the capillary structure would be provided on both the first and second conductor plates, while not directly on the second conductor plate and directly on the inner surface of the first conductor plate, when the first conductor plate is further electroplated with an additional layer of 400), a structural strength of the reinforcing layer is greater than a structural strength of the first conductor plate and a structural strength of the second conductor plate (par. 49, lines 12-14), and the reinforcing layer is thinner than the first conductor plate and the second conductor plate (par. 34, lines 8-10).

As to claim 3, JENKINS further discloses wherein the reinforcing layer is an electroplated reinforcing layer (par. 34, lines 1-4).

As to claim 4, JENKINS further discloses wherein the reinforcing layer comprises a first reinforcing layer (416) and a second reinforcing layer (par. 49, lines 1-6; wherein the second reinforcing layer is an additional layer of 416 provided through electroplating to the first reinforcing layer), the first reinforcing layer is formed on the outer surface of the first conductor plate (par. 49, lines 1-12; figure 4; wherein the first reinforcing layer would be provided on the first and second conductor plate if the first conductor plate is further electroplated with an additional layer of 400, so as to result in a stack, from interior to exterior of, first conductor plate, second conductor plate, and first reinforcing layer), and the second reinforcing layer is  (par. 49, lines 1-12; figure 4; wherein the second reinforcing layer would be provided on the first and second conductor plate if the first conductor plate is further electroplated with an additional layer of 400 and the first reinforcing layer is electroplated with an additional layer of 416, so as to result in a stack, from interior to exterior of, first conductor plate, second conductor plate, first reinforcing layer, and second reinforcing layer).

As to claim 5, JENKINS further discloses wherein a material of at least one of the first conductor plate and the second conductor plate is copper (par. 44, lines 12-15).

As to claim 7, JENKINS further discloses wherein the thickness of the first conductor plate ranges between 0.1mm and 0.4mm (par. 46, lines 2-3) and a thickness of the second conductor plate ranges between 0.1mm and 0.4mm (par. 46, lines 2-3).

As to claim 8, JENKINS further discloses wherein the capillary structure comprises a first capillary structure(any one structure of the defined capillary structures, 412; par. 47, line 1 – par. 48, line14) and a second capillary structure (any additional structure of the defined capillary structures,412, which may be used in combination; par. 47, line 1 – par. 48, line14), the first capillary structure is formed by a part of the first conductor plate (par. 47, line 1- par. 48, line 14, as the structures may be electroplated or joined physically to one another, it is provided that the first capillary structure could be formed as part of the first conductor plate), and the second capillary structure is formed by a part of the second conductor plate(par. 47, line 1- par. 48, line 14, as the structures may be electroplated or joined physically to one another, it is provided that the second capillary structure could be formed as part of the second conductor plate through intermediate connection to the first conductor plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JENKINS (US 2018/0143673 A1 –published 24 May, 2018), in view of TADA (US 2003/0098145 A1).
As to claim 2, JENKINS discloses wherein a material of the reinforcing layer is selected for a desirable property, such as strength/stiffness and electrical conduction (par. 34, lines 11-17), and , as exhibited by nickel, at least, but does not further disclose wherein a material of the reinforcing layer specifically comprises a tungsten-nickel alloy or a nickel-cobalt alloy.
However, TADA is within the relevant field of endeavor provided a heat exchange module or heat transferring module (abstract). TADA teaches wherein it is known that plated layers, including nickel, are further excellent in corrosion resistance (par. 76). Further, TADA teaches wherein such plating layers can include nickel-tungsten alloy plated layers (par. 76). As JENKINS first points to materials, such as nickel, and states that the material may be selected to thereby, enabling the resulting device to not corrode or leak). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JENKINS with the teachings of TADA to incorporate a nickel-tungsten material for the reinforcing layer as it exhibits excellent corrosion resistance.

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JENKINS (US 2018/0143673 A1 –published 24 May, 2018).
As to claim 6, JENKINS does not explicitly disclose wherein a maximum thickness of the heat transferring module is less than or equal to 0.5mm.
However, JENKINS discloses microprocessor designs include trends to increase power, decrease size, and increase speed, which results in higher powered, smaller, faster, microprocessors (par. 10, lines 1-3). This results in higher heat generation in smaller spaces, making thermal management of such electronics a concern (par. 10, lines 5-8), but also causes thermal management components to require smaller, thinner designs constrained by the thickness of the overall device (par. 12, lines 1-13). JENKINS discloses a heat transferring module, which is to have a desired thickness, while maintaining the same level of performance (par. 14, line 1 – par. 15, line 11 and par. 52, lines 1-21), for a desired application (par. 16, lines 1-19). Therefore, i.e. a variable which achieves a recognized result. In this case, providing the heat transferring module to have a desired thickness results in a thermal management system which fits into constrained parameters of the device it is applied to during application and a thermal management system which is designed to maintain a desired heat dissipation from the heat generating electronics. Thus, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05-II(A). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify JENKINS to provide the maximum thickness being less than 0.5mm, or equal thereto, for the purposes of maintaining the desired heat transfer performance required, while also fitting into the design constraints of the space the heat transferring device is to be applied to during application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN (US 7,874,347 B2) presents a heat pip design which includes an exterior protective layer (10) outside of a shell (20) of the heat pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/            Examiner, Art Unit 3763                                                                                                                                                                                            	6/29/2021